DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
	Re. claim 1: The phrase “a quality product when a short circuit in the lithium-ion secondary is not detected” as recited in lines 14-16 appears to be --the quality product when the short circuit in the lithium-ion secondary is not detected--.
		The phrase “a defective unit when a short circuit in the lithium-ion secondary battery is detected” as recited in lines 17-18 appears to be --the defective unit when the short circuit in the lithium-ion secondary battery is detected--.
	Re. claims 2-8: The phrase “sorting out lithium-ion secondary batteries is a quality product or a defective” as recited in line 1 appears to be –determining whether a lithium-ion secondary battery is a quality product or a defective--.
	Re. claim 6: The phrase “the voltage” as recited in line 4 appears to be –the voltage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 4: The phrase “each of the lithium-ion secondary batteries” as recited in line 3 lacks antecedent basis.
	Re. claim 5: The phrase “the lithium-ion secondary batteries” as recited in line 3 lacks antecedent basis.
	Re. claim 6: The phrase “the lithium-ion secondary batteries” as recited in line 3 lacks antecedent basis.
	Re. claim 7: The phrase “the lithium-ion secondary batteries” as recited in line 3 lacks antecedent basis.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US PAT. 9,960,452) in view of Sasaki (JP-2005209528 A).
	Ueno et al. teach a process of determining whether a lithium-ion secondary battery is a quality product or a defective, comprising steps of:
	an initial charging step (S30, as shown in Fig. 1) of charging the lithium-ion secondary, which have has not been subjected to an initial charging (col. 8, lines 55-58);
	an aging step (S40, as shown in Fig. 1) of leaving the lithium-ion secondary subjected to the initial charging step under a temperature environment ranging of equal to or higher than 30°C and equal to or lower than 80°C after the initial charging step (col. 9, lines 47-54);
	a short circuit detecting step (S50, as shown in Fig. 1) of detecting for a short circuit in the lithium-ion secondary subjected to the aging step by measuring a voltage drop quantity of the lithium-ion secondary and comparing the measured voltage drop quantity with a predetermined reference value (col. 11, lines 28-49); and
	a determining step (S70, as shown in Fig. 1) of the lithium-ion secondary subjected to the short circuit detecting step is a quality product when a short circuit in the lithium-ion secondary is not detected, and determining that the lithium-ion secondary battery subjected to the short circuit detecting step is a defective unit when a short circuit in the lithtum-ion secondary battery is detected (col. 15, line 60 to col. 16, line 34).
	However, Ueno et al. silent the initial charging step under a temperature environment ranging of equal to or higher than -20°C and equal to or lower than 15°C. Sasaki teaches a second battery inspection process including a process of an initial charging the secondary battery under a temperature environment ranging of equal to or higher than -20°C and equal to or lower than 5°C in order to improve the reliability of the secondary battery (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify an initial charging step of Ueno et al. by process of an initial charging the secondary battery under a temperature environment ranging of equal to or higher than -20°C and equal to or lower than 5°C as taught by Sasaki in order to improve the reliability of the secondary battery.
	Re. claim 2: Ueno et al., modified by Sasaki, teach that T2-T1 is equal to or higher than 30°C when an ambient temperature in the initial charging step is set to T1 (equal to or higher than -20°C and equal to or lower than 5°C) and an ambient temperature in the aging step is set to T2 (higher than 30°C and equal to or lower than 80°C). 
	Re. claim 3: Ueno et al. also teach that the aging step is performed without carrying out charging and discharging even once after the initial charging step (col. 9, line 47 to col. 11, line 15).
	Re. claim 4: Ueno et al. also teach that a voltage of each of the lithium-ion secondary batteries when the aging step starts is equal to or higher than 3.80 V (col. 10, lines 20-24).
	Re. claim 5: Ueno et al. also teach that the lithium-ion secondary battery is left for two days (48 hours) for the aging step (col. 10, lines 11-14).
	Re. claim 6: Ueno et al. also teach that the lithium-ion secondary battery is subjected to discharging after the aging step, and the voltage of the lithium-ion secondary battery in the short circuit detecting step is set to range of equal to or higher than 2.5 V and equal to or lower than 3.8 V (col. 11, lines 28-63 and col. 16, lines 6-23).

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL D KIM/Primary Examiner, Art Unit 3729